DETAILED ACTION
	This is the first Office action on the merits. Claims 1-25 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on February 4, 2019 was received and considered by the Examiner.
The Information Disclosure Statement filed on April 3, 2020 was not considered because all of the references cited were cited previously in the Third-Party Submission filed April 3, 2020 and are already made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 15-16 are indefinite due to the face that the term “via” fails to describe any actual physical structure of the invention.
Claims 2-4, 6-8, and 17-20 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,717,526 (Chalin et al.) in view of US Patent 4,135,766 (Trautloff).
Regarding Claim 1, Chalin et al. discloses (Col. 3 lines 51-67; Figs. 1-4) a spindle (40) configured to be received by a wheel end assembly, the spindle comprising: wherein the wheel end assembly is configured to define a first side (end of the spindle 40 facing away from axle 36) to receive a wheel of a vehicle and a second side (opening of spindle shown in Fig. 3) configured to receive an axle (axle 36) of a vehicle, a spindle (40) extending longitudinally to define a longitudinal axis (axis shown in Fig. 4) from a first end of the spindle to a second end of the spindle, the first end of the spindle configured to receive the wheel of a vehicle on the first side of the wheel end assembly (end of the spindle 40), the second end of the spindle (opening of spindle shown in Fig. 3) configured to receive the axle of a vehicle on the second side of the wheel end assembly, the axle of a vehicle defining a longitudinal axis (axis shown in Fig. 4) extending from the second side of the wheel end assembly, the socket joint (through sleeve 42 into interior of spindle 40) of the spindle extending from the second side of the wheel end assembly and along a longitudinal axis of the axle of a vehicle, the socket joint (through sleeve 42 into interior of spindle 40) defining a cylindrical section concentrically defining a central aperture (it can be seen in Fig. 3 that there is a central opening in the spindle 40 which receives the axle portion 38), the cylindrical section overlapping an external surface of the axle of a vehicle when an end of the axle is received within the central aperture of the socket joint (it can be seen in Fig. 3 that the spindle 40 overlaps the 
Chalin et al. does not disclose the second end of the spindle defining a flange configured to enable a plurality of mounting members to be received therethrough and defining a socket joint configured to receive the axle of the vehicle on the second side of the wheel end assembly, the flange defining a wheel side on a side interfacing the wheel end assembly corresponding to the first side of the wheel end assembly and an axle side on a side interfacing the axle of a vehicle corresponding to the second side of the wheel end assembly, wherein when the spindle is received by the wheel end assembly, the mounting members extend distally from the axle side of the flange and along the longitudinal axis of the axle of a vehicle to extreme ends of the mounting members that are in positions extending away from the axle side of the flange to define a first distance from the axle side of the flange to the extreme ends of the mounting members that are in positions extending away from the axle side of the flange, the mounting members configured to secure the spindle to the wheel end assembly via the flange, and a second distance from the axle side of the flange to the extreme end of the cylindrical section, wherein the second distance is greater than the first distance.
However, Trautloff teaches (Col. 2 lines 59-68, Col. 3 lines 1-5; Figs. 1-3) a flange (28) configured to enable a plurality of mounting members (bolts 30) to be received therethrough and defining a socket joint (cylindrical recess 36) configured to receive the axle (axle shaft 10) of the vehicle on the second side (shown generally at 36 of Fig. 1) of the wheel end assembly, the flange defining a wheel side (side shown generally at 30 of Fig. 1) on a side interfacing the wheel end assembly corresponding to the first side of the wheel end assembly and an axle side (shown generally at 36 of Fig. 1) on a side interfacing the axle of a vehicle corresponding to the second side of the wheel end assembly, wherein when the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axle assembly disclosed by Chalin et al. to include a flange and mounting members, as taught by Trautloff, in order to attach the axle and spindle to a wheel.
Regarding Claim 3, Chalin et al. and Trautloff teach the spindle configured to be received by a wheel end assembly according to Claim 1, as discussed above.
Chalin et al. further discloses (Col. 3 lines 51-59; Figs. 1-4) the socket joint (through sleeve 42 into interior of spindle 40) of the spindle (40) defines a central aperture (it can be seen in Fig. 3 that there is a central opening in the spindle 40 which receives the axle portion 38) extending at least to an internal surface of the socket joint and wherein the axle (axle portion 38) of a vehicle defines the end received within the socket joint and extending into the central aperture at least to the internal surface of the socket joint (it can be seen in Fig. 3 that the axle portion extends into the internal surface of the spindle 40) to define a third distance extending from the extreme end of the cylindrical section to an 
Regarding Claim 4, Chalin et al. and Trautloff teach the spindle configured to be received by a wheel end assembly according to Claims 1 and 3, as discussed above. 
Chalin et al. further discloses the axle of a vehicle defines an outer diameter (it can be seen in Fig. 3 that the axle portion 38 has an outer diameter).
Chalin et al. and Trautloff do not disclose the third distance establishing degree of overlap defines a ratio with respect to the outer diameter that ranges from 8% to 20%.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the spindle and axle assembly, disclosed by Chalin et al., to have a degree of overlap with respect to the outer diameter of the axle ranging from 8% to 20% in order to ensure a secure connection between the spindle and the axle and prevent failure.
Regarding Claim 5, Chalin et al. discloses (Col. 3 lines 51-67; Figs. 1-4) a spindle (40) configured to be received by a wheel end assembly, the spindle extending longitudinally to define a longitudinal axis (axis shown in Fig. 4) from a first end (end of the spindle 40 facing away from axle 36) of the spindle to a second end (opening of spindle shown in Fig. 3) of the spindle, the first end of the spindle configured to receive the wheel of a vehicle on the first side of the wheel end assembly (not shown), the second end of the spindle (opening of spindle shown in Fig. 3) configured to receive the axle (axle 36) of a vehicle on the second side of the wheel end assembly, the axle of a vehicle defining a longitudinal axis (axis shown in Fig. 4) extending from the second side of the wheel end assembly, the socket joint (through sleeve 42 into interior of spindle 40) of the spindle extending from the second side of the wheel end assembly and along a longitudinal axis of the axle of a vehicle, the socket joint defining a cylindrical section concentrically defining a central aperture (it can be seen in Fig. 3 that there is a central opening in the spindle 40 which receives the axle portion 38), the cylindrical section overlapping 
Chalin et al. does not disclose a wheel end assembly comprising: a wheel end assembly configured to define a first side to receive a wheel of a vehicle and a second side configured to receive an axle of a vehicle;  the second end of the spindle defining a flange configured to enable a plurality of mounting members to be received therethrough and defining a socket joint configured to receive the axle of the vehicle on the second side of the wheel end assembly, the flange defining a wheel side on a side interfacing the wheel end assembly corresponding to the first side of the wheel end assembly and an axle side on a side interfacing the axle of a vehicle corresponding to the second side of the wheel end assembly, the mounting members configured to extend distally from the axle side of the flange and along the longitudinal axis of the axle of a vehicle to extreme ends of the mounting members that are in positions extending away from the axle side of the flange to define a first distance from the axle side of the flange to the extreme ends of the mounting members that are in positions extended away from the axle side of the flange, the mounting members configured to secure the spindle to the wheel end assembly via the flange, a second distance from the axle side of the flange to the extreme end of the cylindrical section, wherein the second distance is greater than the first distance.
However, Trautloff teaches (Col. 2 lines 59-68, Col. 3 lines 1-5; Figs. 1-3) wheel end assembly comprising: a wheel end assembly (hub 34) configured to define a first side (shown generally where washer 44 attaches in Fig. 2) to receive a wheel of a vehicle and a second side (shown generally at 36 of Fig. 1) configured to receive an axle (axle shaft 10) of a vehicle; a flange (28) configured to enable a plurality of mounting members (bolts 30) to be received therethrough and defining a socket joint 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axle assembly disclosed by Chalin et al. to include a flange and mounting members, as taught by Trautloff, in order to attach the axle and spindle to a wheel.
Regarding Claim 7, Chalin et al. and Trautloff disclose the spindle configured to be received by a wheel end assembly, wherein the spindle is received by a wheel end assembly to create thereby the combination spindle and wheel end assembly according to claim 5, as discussed above.
Chalin et al. further discloses (Col. 3 lines 51-59; Figs. 1-4) the socket joint (through sleeve 42 into interior of spindle 40) of the spindle (40) defines a central aperture (it can be seen in Fig. 3 that 
Regarding Claim 8, the spindle configured to be received by a wheel end assembly, wherein the spindle is received by a wheel end assembly to create thereby the combination spindle and wheel end assembly according to claims 5 and 7, as discussed above.
Chalin et al. further discloses the axle of a vehicle defines an outer diameter (it can be seen in Fig. 3 that the axle portion 38 has an outer diameter).
Chalin et al. and Trautloff do not disclose the third distance establishing degree of overlap defines	a ratio with respect to the outer diameter that ranges from 8% to 20%.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the spindle and axle assembly, disclosed by Chalin et al., to have a degree of overlap with respect to the outer diameter of the axle ranging from 8% to 20% in order to ensure a secure connection between the spindle and the axle and prevent failure.
Regarding Claim 15, Chalin et al. discloses (Col. 3 lines 51-67; Figs. 1-4) a method of assembling a spindle comprising: providing a spindle (40) extending longitudinally to define a longitudinal axis (axis shown in Fig. 4) from a first end (end of the spindle 40 facing away from axle 36) of the spindle to a second end (opening of spindle shown in Fig. 3) of the spindle, the first end of the spindle configured to receive the wheel of a vehicle on the first side of the wheel end assembly, the second end (opening of spindle shown in Fig. 3) of the spindle configured to receive the axle (axle 36) of a vehicle on the second 
Chalin et al. does not disclose providing a wheel end assembly configured to define a first side to receive a wheel of a vehicle and a second side configured to receive an axle of a vehicle; and configuring the second end of the spindle to define a flange configured to enable a plurality of mounting members to be received therethrough and defining a socket joint configured to receive the axle of the vehicle on the second side of the wheel end assembly, the flange defining a wheel side on a side interfacing the wheel end assembly corresponding to the first side of the wheel end assembly and an axle side on a side interfacing the axle of a vehicle corresponding to the second side of the wheel end assembly, the mounting members configured to extend distally from the axle side of the flange and along the longitudinal axis of the axle of a vehicle to extreme ends of the mounting members that are in positions extending away from the axle side of the flange to define a first distance from the axle side of the flange to the extreme ends of the mounting members that are in positions extended away from the axle side of the flange, the mounting members configured to secure the spindle to the wheel end assembly via the flange, and a second distance from the axle side of the flange to the extreme end of the cylindrical 
However, Trautloff teaches (Col. 2 lines 59-68, Col. 3 lines 1-5; Figs. 1-3) providing a wheel end assembly (hub 34) configured to define a first side (shown generally where washer 44 attaches in Fig. 2) to receive a wheel of a vehicle and a second side (shown generally at 36 of Fig. 1) configured to receive an axle of a vehicle; and configuring the second end of the spindle to define a flange (28) configured to enable a plurality of mounting members (bolts 30) to be received therethrough and defining a socket joint (cylindrical recess 36) configured to receive the axle (axle shaft 10) of the vehicle on the second side of the wheel end assembly, the flange (28) defining a wheel side (shown generally where washer 44 attaches in Fig. 2) on a side interfacing the wheel end assembly corresponding to the first side of the wheel end assembly and an axle side (shown generally at 36 of Fig. 1) on a side interfacing the axle of a vehicle corresponding to the second side of the wheel end assembly, the mounting members (bolts 30) configured to extend distally from the axle side of the flange and along the longitudinal axis of the axle of a vehicle to extreme ends of the mounting members that are in positions extending away from the axle side of the flange to define a first distance from the axle side of the flange to the extreme ends of the mounting members that are in positions extended away from the axle side of the flange (it can be seen in Fig. 1 that the bolts 30 extend from an axle side of the flange to an outboard side), the mounting members configured to secure the spindle to the wheel end assembly via the flange (Col. 2 lines 59-61), and a second distance from the axle side (shown generally at 36 of Fig. 1) of the flange to the extreme end of the cylindrical section (it can be seen in Figs. 1-2 that a washer 44 attaches to the extreme end of a cylindrical section of the flange 28) to define a second distance from the second side of the wheel assembly, and mounting the spindle to the second side of the wheel end assembly via inserting the mounting members into the flange of the spindle (Col. 2 lines 59-61), wherein the second distance is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axle assembly disclosed by Chalin et al. to include a flange and mounting members, as taught by Trautloff, in order to attach the axle and spindle to a wheel.
Regarding Claim 16, Chalin et al. and Trautloff disclose the method of assembling a spindle for a wheel end assembly according to claim 15, as discussed above.
Chalin et al. does not disclose mounting the spindle to the second side of the wheel end assembly via inserting the mounting members into the flange of the spindle.
However, Trautloff teaches (Col. 2 lines 59-61) mounting the spindle (hub 34) to the second side of the wheel end assembly via inserting the mounting members (bolts 30) into the flange (28) of the spindle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axle assembly disclosed by Chalin et al. to include a flange and mounting members, as taught by Trautloff, in order to attach the axle and spindle to a wheel.
Regarding Claim 17, Chalin et al. and Trautloff disclose the method of assembling a spindle for a wheel end assembly according to claims 15-16, as discussed above.
Chalin et al. further discloses (Col. 3 lines 51-67; Figs. 1-4) machining a journal inside a central aperture (it can be seen in Fig. 3 that there is a central opening in the spindle 40 which receives the axle portion 38), of the socket joint (through sleeve 42 into interior of spindle 40) to create a pilot surface for the axle (axle portion 38).

Claims 9-10 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,299,259 (MacKarvich), cited in the Information Disclosure Statement filed February 4, 2019, in view of Chalin et al.
Regarding Claim 9, MacKarvich discloses (Col. 3 lines 1-17; Figs. 1-5) a spindle (spindle axle 20) for a wheel end assembly comprising: for a wheel end assembly (hub assembly 32) configured to define a first side (shown generally at 31 of Fig. 1) to receive a wheel of a vehicle and a second side (shown generally where the spindle axle 20 enters the opening of the hub assembly 32) configured to receive an axle of a vehicle, a spindle (spindle axle 20) extending longitudinally to define a longitudinal axis (axis shown as a centerline through spindle axle 20 in Fig. 1) from a first end (distal end 24) of the spindle to a second end (proximal end 22) of the spindle, the first end of the spindle configured to receive the wheel of a vehicle on the first side of the wheel end assembly, the second end of the spindle defines a flange (shown at distal end 25 of torsion arm 18 of Fig. 2) integrated with a load-supporting member (shown around axle socket 28 of Fig. 4), the flange integrated with the load-supporting member further including a load-supporting drop arm extension member (torsion arm 18) that projects downwardly from the load-supporting member to define a socket joint that includes a central aperture (not labeled but opening is shown in Figs. 1, 2, and 4) that is configured and disposed to receive an axle (inner torsion bar 14) of a vehicle (vehicular frame 46) therein (Col. 3 lines 55-60).
MacKarvich does not disclose the spindle and load-supporting member and load-supporting drop arm extension member defining thereby a spindle and drop arm integrated with a brake flange assembly.
However, Chalin et al. teaches (Col. 4 lines 3-14; Figs. 2-4) an axle assembly 32 with a brake mounting 44.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the spindle and drop arm disclosed by MacKarvich to include a brake mounting, as taught by Chalin et al., in order to facilitate braking of the wheel. 
Regarding Claim 10, MacKarvich and Chalin et al. disclose the spindle according to claim 9, as discussed above. MacKarvich further discloses (Col. 3 lines 40-45; Figs. 1-5) the axle of a vehicle defines 
Regarding Claim 21, MacKarvich discloses (Col. 3 lines 1-17; Figs. 1-5) a method of manufacturing a spindle (spindle axle 20) for a wheel end assembly comprising: providing a spindle (spindle axle 20) extending longitudinally to define a longitudinal axis (axis shown as a centerline through spindle axle 20 in Fig. 1) from a first end (distal end 24) of the spindle to a second end (proximal end 22) of the spindle; configuring the first end of the spindle to receive a wheel of a vehicle on a first side (shown generally at 31 of Fig. 1) of a wheel end assembly (hub assembly 32) that is configured to receive the wheel of a vehicle on the first side of the wheel end assembly and is configured to receive an axle of a vehicle on a second side (shown generally where the spindle axle 20 enters the opening of the hub assembly 32) of the wheel end assembly; configuring the second end of the spindle to define a flange (shown at distal end 25 of torsion arm 18 of Fig. 2) integrated with a load-supporting member (shown around axle socket 28 of Fig. 4); and configuring the flange integrated with the load-supporting member to further include a load-supporting drop arm extension member (torsion arm 18) that projects downwardly from the load-supporting member to define a socket joint that includes a central aperture  (not labeled but opening is shown in Figs. 1, 2, and 4) that is configured and disposed to receive the axle (inner torsion bar 14) of a vehicle (vehicular frame 46) therein (Col. 3 lines 55-60).
MacKarvich does not disclose the spindle and load-supporting member and load-supporting drop arm extension member defines thereby a spindle and drop arm integrated with a brake flange assembly.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the spindle and drop arm disclosed by MacKarvich to include a brake mounting, as taught by Chalin et al., in order to facilitate braking of the wheel. 
Regarding Claim 22, MacKarvich and Chalin et al. disclose the method of manufacturing according to claim 21, as discussed above. MacKarvich further discloses (Col. 3 lines 40-45; Figs. 1-5) the axle of a vehicle defines an external surface (outer surface of inner torsion bar 14 can be seen in the axle beam 12 of Fig. 2) and an end (end shown generally at 14 of Fig. 4), configuring the load-supporting drop arm extension member to form a bulk cylindrical section (cylindrical section can be seen where the torsion arm 18 receives the inner torsion bar 14 of Figs. 1, 2, and 4) of the socket joint to concentrically define the central aperture, such that the bulk cylindrical section overlaps the external surface of the axle when the end is received within the socket joint (Col. 3 lines 55-60).
Allowable Subject Matter
Claims 2, 6, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-14 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose axle assemblies attached to spindles.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617